DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings contain seven sheets of figures 1-4, 4A, 5-6, 6A and 7-13 were received on 6/18/2020.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference “80” as mentioned in the paragraph [0044] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the use of references “34” and “62” in fig. 7 is improper. Applicant should note that the tube (70) is used to support an actuator ring (36) having an opening (62). See paragraph [0041] and figs. 3-4, for example. Should “44” and “34” appeared in fig. 7 be changed to --62-- and --36--, respectively?.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
First, the feature related to “a cleaning surface” as recited in claim 1 on line 11 and “a wiper surface” as recited in claim 15 on line 6. Applicant should note that while paragraph [0044] discloses a so-called “cleaning surface 80” hat supports a cleaning member “82”; however, the drawings does not show/illustrate any cleaning/wiper surface numbered as “80”;
Second, the feature related to “an irrigation channel” as recited in claim 14, line 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.	The disclosure is objected to because of the following informalities: a) Paragraph [0046]: on line 9 of the paragraph, “endoscope 22” should be changed to --endoscope 12--, see the same paragraph on each of lines 8 and 10; b) Paragraph [0047]: on line 5, “endoscope 22” should be changed to --endoscope 12--, and on line 5 of the paragraph, “lens cleaning device 22” should be changed to --lens cleaning device 14--. There are some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
8.	Claim 14 is objected to because of the following informalities.  Appropriate correction is required.
In claim 14: the feature thereof “the irrigation” (line 2) lacks a proper antecedent basis. Should the mentioned feature be changed to --the irrigation channel--? See the claim on line 1.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a)  “an iris mechanism” as recited in each of claims 1 and 15;
b) “a surgical device” as recited in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13	Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a) Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the disclosure does not provide support for the feature thereof “the tubular body … a surgical device” as recited in the claim on lines 1-2. Applicant is respectfully invited to review the specification in paragraphs [0038]-[0047] which discloses an endoscope (12) having a tubular body (16) supporting a visualization device (12) having a lens (22), and a lens cleaning device (14) attached to the tubular body (16) of the endoscope (12). The specification does not disclose that the tubular body (16) of the endoscope (12) having a longitudinal bore for supporting a surgical device as claimed.
b) Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the disclosure does not provide sufficient information or teachings to include an irrigation channel to the tubular body of the endoscope to direct irrigation fluid onto the lens of the visualization device. In other words, what is the structure of the irrigation device and what is structural relationship between the irrigation device and the endoscope so that the irrigation device can provide fluid to the lens of the visualization device. The subject matter as claimed was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structural relationship between the visualization device and the lens cleaning device as recited in the claim by the features thereof “a visualization device … the visualization device” (lines 5-13). In particular, while the claim recites that the visualization device is supported on the distal portion of the tubular body, see the claim on line 5 and the lens cleaning device is supported on the distal portion of the tubule body, see the claim on line 7; however, there is not any structural relationship between the visualization device and the lens cleaning device being provided. In other words, how does a distal portion of the endoscope supports both a visualization device and a lens cleaning device?
For the purpose of examination, the lens cleaning device is considered as a device having a longitudinal bore for surrounding/covering the visualization device.
b) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “each of the plurality of vanes … a second end including a cam member” (lines 1-2). It is unclear about the so-called “cam member” on the second end of each vane. As illustration in figs. 3-4, each of vane (38) having a first surface (and thus a first end) facing to the supporting plate (34) which has a plurality of openings (48) and a second face (and thus a second end) facing to the actuator ring (36) having a plurality of recesses/slots/grooves (66) wherein a plurality of elements in the form of pins/projections/protrusions (54) formed on the first surface (and thus the first end) of each vane (38) and a plurality of elements in the form of pins/projections/protrusions (56) formed on the second surface (and thus the second end) of each vane (38). With such structure as shown/illustrated in figs. 3-4 then it is unclear/confusing about the so-called “cam member” on a second end of each vane as recited in the claim.
For the purpose of examination, the so-called “cam member” formed/located on the second end of each vane is considered as a pin/projection/protrusion raised from a surface of the vane.
c) Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim is dependent upon itself. Further, the claim is also rejected for the similar reason as set forth in element b) above.
For the purpose of examination, the claim is considered as a claim depending on claim 16 based on the feature of “the actuator” recited in claim 20 wherein claim 20 depends on claim 19/18, and the feature “actuator” is recited in claim 16 on line 1.
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1-6, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Japanese reference No. 2007-117289, submitted by applicant).
Fukuda discloses an endoscope having a lens cleaning device.
a) Regarding to present claim 1, the endoscope having a lens cleaning device as described in paragraphs [0028]-[0096] and shown in figs. 1-18 comprises the following features:
a1) an endoscope (2) including a tubular body (2a) having a proximal portion and a distal portion and defining a longitudinal axis; and a visualization device supported on the distal portion of the tubular body wherein the visualization device having a lens (21); and 
a2) a lens cleaning device (1) supported on the distal portion of the tubular body wherein the lens cleaning device (1) comprises an iris mechanism (11) having a plurality of vanes (11aa, 11ab, 11ac) covered by wiper blade (11b) wherein the vanes being movable between a first position in which the vanes are positioned radially outwardly of the lens of the visualization device, see fig. 9, and a second position in which the vanes cover the lens of the visualization device, see fig. 13, wherein each of the vanes has a cleaning surface that is positioned to contact the lens of the visualization device as the vanes move between the first and second positions to clean the lens of the visualization device. Applicant should note that while the claim recites that the vanes cover the lens of the visualization, see the claim on lines 10-11; however, there is not any specific limitation regarding to the so-called “cover of the lens”. In the lens cleaning device provided by Fukuda, the vanes (11aa, 11ab, 11ac) in the second position as shown in fig. 13 cover (a part/portion of) the lens (21) of the visualization device.
b) Regarding to present claims 2 and 3, the lens cleaning device (1) comprises an actuator (12, 10) wherein the an actuator tube (12) having a first end positioned adjacent the proximal end of the tubular body and a second end in contact with the iris mechanism (11), the actuator having a knob (10) which is being rotatable to cause movement of the vanes (11aa, 11ab, 11ac) of the wiper (11) between the first and second positions. 
c) Regarding to present claim 4, the actuator (12, 10) having the knob (10) at a proximal portion of the actuator having a grip (10c) to facilitate movement of the actuator so that the actuator tube (12).
d) Regarding to present claims 5-6, the operation of the knob (10) of the actuator (12, 10) rotates the actuator tube (12) in relation to the tubular body (2a) of the endoscope (2). 
19.	Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippy et al (US Patent No. 9,880,382).
Tippy et al discloses a protection and cleaning mechanism.
Regarding to present claim 15, the mechanism as described in columns 5-6 and shown in figs. 4-7 comprises an iris mechanism (400) having the following features:
a) a support plate (415);
b) an actuator ring (440);
c) a plurality of vanes (445, 450) wherein the vanes being supported between the support plate (430) which is fixedly connected to an underside surface of the cover housing (415), and the actuator ring (440) wherein each vane (445, 450) has a shape (450) and a pivot member (445) having one end with a pin/cam pivotally connected to the supporting plate (430) and other end with a pin/cam pivotally connected to the actuator ring (440), see column 5 and fig. 7 so that a rotational movement of the actuator ring (440) in relation to the support plate (415) causes a movement of the plurality of vanes between a first position in which the vanes define a central opening (406) and a second position in which the vanes cover the central opening;
d) each of the vanes (445, 450) has a wiper (460) that is positioned to contact a lens (405) of a visualization device, i.e., a camera, as the vanes (450) move between the first and second positions to clean the lens of the visualization device, see column 6, lines 15-51.
Regarding to present claim 16, the mechanism as provided by Tippy et al comprises an actuator (420, 470) coupled the actuator ring (440) such that a rotation of the actuator causes a rotation of the actuator ring (440) in relation to the support plate (415), see column 6, lines 15-36.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 7-13 and 15-19, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Tippy et al.
Fukuda discloses an endoscope having a lens cleaning device.
a) Regarding to present claim 7, the endoscope having a lens cleaning device as described in paragraphs [0028]-[0096] and shown in figs. 1-18 comprises the following features:
a1) an endoscope (2) including a tubular body (2a) having a proximal portion and a distal portion and defining a longitudinal axis; and a visualization device supported on the distal portion of the tubular body wherein the visualization device having a lens (21); and 
a2) a lens cleaning device (1) supported on the distal portion of the tubular body wherein the lens cleaning device (1) comprises an iris mechanism (11) having a plurality of vanes (11aa, 11ab, 11ac) covered by wiper blade (11b) wherein the vanes being movable between a first position in which the vanes are positioned radially outwardly of the lens of the visualization device, see fig. 9, and a second position in which the vanes cover the lens of the visualization device, see fig. 13, wherein each of the vanes has a cleaning surface that is positioned to contact the lens of the visualization device as the vanes move between the first and second positions to clean the lens of the visualization device. Applicant should note that while the claim recites that the vanes cover the lens of the visualization, see the claim on lines 10-11; however, there is not any specific limitation regarding to the so-called “cover of the lens”. In the lens cleaning device provided by Fukuda, the vanes (11aa, 11ab, 11ac) in the second position as shown in fig. 13 cover (a part/portion of) the lens (21) of the visualization device.
The only feature missing from the iris mechanism of the lens cleaning device as provided by Fukuda is that Fukuda does not disclose that the iris mechanism comprises a supporting plate and an actuator ring wherein the vanes are located between the support plate and the actuator ring.
However, a lens cleaning device having a supporting plate, an actuator ring and an plurality of vanes disposed between the supporting plate and the actuator ring is disclosed in the art as can be seen in the protection and lens cleaning device provided by Takezawa.
In particular, Takezawa discloses an iris mechanism. The iris mechanism as described in paragraphs [0005]-[0013] and shown in figs. 2-3 comprises the following features:
a21) a support plate (23);
a22) an actuator ring (1);
a23) a plurality of vanes (22) wherein the vanes being supported between the support plate (23) and the actuator ring (1) wherein each vane (22) having one end with a pin/projection/protrusion (25) pivotally connected to the supporting plate (23) and other end with a pin/projection/protrusion (26) pivotally connected to the actuator ring (1) so that a rotational movement of the actuator ring (1) in relation to the support plate (23) causes a movement of the plurality of vanes between a first position in which the vanes define a central opening (41) and a second position in which the vanes cover the central opening.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the iris mechanism in the lens cleaning device for use with an endoscope as provided by Fukuda by using an iris mechanism having a supporting plate, an actuator ring and a plurality of vanes disposed between the supporting plate and the actuator ring as provided by Takezawa for the purpose of protecting and cleaning the lens of the visualization device to meet a particular design/application.
b) Regarding to present claims 8 and 9, one skilled in the art will arrange/secure the supporting plate of the iris mechanism provided by Takezawa in the distal end of the tubular body (2a) of the endoscope (2) and the actuator ring in the second end/distal end of the lens cleaning device (1) in the combines product for securing the iris mechanism to the combined product to reduce/eliminate mechanical components being used to form the combined product.
c) Regarding to present claim 10, the lens cleaning device of the combined product comprises an actuator tube (11) which is able to use to transmit a force from a knob (10) to the actuator ring (1) of the combined product to activate the movement of the vanes (22).
d) Regarding to present claim 15, the structure of the iris mechanism is disclosed by Takezawa as mentioned above.
e) Regarding to present claim 16, the mechanism as provided by Takezawa comprises an actuator coupled the actuator ring (1) such that a rotation of the actuator causes a rotation of the actuator ring (1) in relation to the support plate (23), see paragraphs [0009]-[0012] and fig. 3.
f) Regarding to present claims 11 and  18, each of the pivot member (22) of the vane has one end with a pin/projection/protrusion (25) pivotally connected to the supporting plate (23) and other end with a pin/projection/protrusion (26) pivotally connected to the actuator ring (1), see fig. 3.
g) Regarding to present claims 12 and 19, the actuator ring (1) comprises a plurality of cam grooves (3) wherein each of the cam grooves receive the pin/projection/protrusion (26) of each vanes (22).
h) Regarding to present claims 13 and 17, the lens cleaning device of the combined product comprises an actuator tube (1a) which has a central bore dimensioned to receive the endoscope (2).
22.	Claim 14, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Takezawa as applied to claim 11 above, and further in view of Smith et al (US Patent No. 6,447,446).
The combined product as provided by Fukuda and Takezawa does not discloses an irrigation channel supported on the tubular body of the endoscope to direct irrigation fluid onto the lens of the visualization device. However, an endoscope an irrigation channel supported on the tubular body of the endoscope to direct irrigation fluid onto the lens of the visualization device is known to one skilled in the art as can be seen in the endoscope provided by Smith et al. In particular, Smith et al discloses an endoscope  an irrigation channel supported on the tubular body of the endoscope to direct irrigation fluid onto the lens of the visualization device. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Fukuda, Tippy et al and Takezawa by installing an irrigation channel into the tubular body of the endoscope to direct irrigation fluid onto the lens of the visualization device for the purpose of cleaning the surface of the lens.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872